UNITED STATES DISTRICT COURT FILED
FOR THE DISTRICT OF COLUMBIA
JUL 10 2019

Clerk, U.S. District & Bankruptcy

LUCAS EDWARDS, ) Courts for the District of Columbia
Plaintiff,
V. Civil Action No. 19-1665 (UNA)
THE UNITED STATES FEDERAL RESERVE
BANK & TRUST, ef al., )
Defendants.
MEMORANDUM OPINION

 

This matter comes before the Court upon review of plaintiffs application for leave to
proceed in forma pauperis and his pro se complaint. The instant complaint is substantially
similar to the one plaintiff filed recently in the United States District Court for the District of
Colorado. See Edwards v. U.S. Fed. Reserve Bank & Trust., No. 19-01409 (D. Colo. filed May
16, 2019). “Considerations of comity and orderly administration of justice dictate that two
courts of equal authority should not hear the same case simultaneously.” Washington Metro.
Area Transit Auth. v. Ragonese, 617 F.2d 828, 830 (D.C. Cir. 1980) (citation omitted).

Accordingly, the Court will dismiss the complaint and this civil action as duplicative.

An Order is issued separately. hu
‘United States District Judge
DATE: July f , 2019